Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Amendment/Arguments filed on June 28, 2021. Claims 1-20 are now pending in the application.
	
Response to Amendment/Arguments
3.	Applicant’s amendment/arguments filed on 06/28/2021 are acknowledged. With respect to the rejections of claims 1-20 under 35 U.S.C. 102(a)(1) or (2), the applicant’s amendment/arguments (see REMARKS, pages 6-7) have been fully considered and are persuasive. Accordingly, the previous office action sent on 03/31/2021 has been withdrawn.

Allowable Subject Matter
4.	Claims 1-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
The Applicants’ amendment/arguments in the outstanding response filed 06/28/21 have been fully appreciated and considered. The prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed method (claim 20), non-transitory computer-readable medium (claim 1) and apparatus (claim 17), comprising, among other obtaining operational data for a Wi-Fi network ..., wherein the operational data includes total traffic transmitted and received in  given time intervals, and active periods within the given time intervals, each provided for devices including any of the one or more access points and the one or more Wi-Fi client devices, and wherein the operational data is obtained from a Wi-Fi chipset available therein; determining a Quality of Experience ‘QOE’ measurement ... one or more Wi-Fi client devices” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 2-16 and 18-19.

5. 	References U.S. 10,602,388; U.S. 10,785,675; U.S. 10,924,825 and U.S. 10,992,548 are cited because they are put pertinent to improve the traffic control in wireless telecommunication networks. However, none of references teaches as recited as in above claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


September 3, 2021